Citation Nr: 9913218	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-17 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral sensorineural hearing loss.

2.  Entitlement to an evaluation in excess of 30 percent for 
arteriosclerotic heart disease with hypertension, status post 
myocardial infarction.

3.  Entitlement to an evaluation in excess of 10 percent for 
chronic lumbosacral strain with advanced degenerative joint 
disease.

4.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a left knee injury, with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from February 1962 to February 
1982. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claims on appeal.  The 
veteran appealed those decisions to the BVA and the case was 
referred to the Board for appellate review. 

The claim of entitlement to an evaluation in excess of 30 
percent for arteriosclerotic heart disease with hypertension, 
status post myocardial infarction, is addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss is manifested by 
Level IV hearing in both the right and left ears.  

2.  Chronic lumbosacral strain with advanced degenerative 
joint disease is manifested by slight limitation of motion of 
the lumbar spine, with flexion to between 70 and 80 degrees, 
extension to between 5 and 20 degrees, lateral flexion to 30 
degrees bilaterally, and rotation to 30 degrees bilaterally, 
with no evidence of pain on motion, and no additional 
limitation of function due to pain, fatigue, or weakness; the 
veteran's service-connected low back disability is not 
productive of muscle spasm on extreme forward bending or loss 
of unilateral spine motion in a standing position.
3.  The veteran's service-connected left knee disability is 
not manifested by more than mild impairment of the knee, with 
no subluxation or lateral instability; he has  traumatic 
arthritis of the joint with painful motion, but flexion is 
not limited to less than 45 degrees, and extension is not 
limited to more than 10 degrees, and there is no additional 
limitation of function due to pain or other symptoms.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for bilateral sensorineural hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.85, 4.87 Diagnostic Code 6101 (1998).

2.  The schedular criteria for an evaluation in excess of 10 
percent for chronic lumbosacral strain with advanced 
degenerative joint disease, have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003-5292, 5295 (1998).

3.  The schedular criteria for an evaluation in excess of 20 
percent for residuals of a left knee injury, with traumatic 
arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-
5003, 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the current evaluations 
for the disabilities at issue do not accurately reflect the 
severity of each disability.  He maintains that he has worn a 
hearing aid for 14 years and that he is therefore entitled to 
a higher evaluation for bilateral sensorineural hearing loss.  
In addition, the veteran maintains that his back pain 
requires the nightly use of a heating pad, that after riding 
for extended periods he has to stand for two or three minutes 
before he is able to take his first step, that he visits a 
chiropractor twice a month for relief of back pain, and that 
he has been prescribed pain pills for his back.  He argues 
that he is therefore entitled to an evaluation in excess of 
10 percent for chronic lumbosacral strain.   

Finally, the veteran contends that his left knee disorder 
causes constant pain that makes it difficult to use the 
stairs or walk for exercise, and that a total knee 
replacement had been recommended but could not be performed 
because of his service-connected heart condition.  In 
addition, he states that he currently wears an "unloader 
brace" that prevents the knee from bowing out but does not 
relieve the pain.  He therefore feels that an evaluation in 
excess of 20 percent is warranted for residuals of a left 
knee injury.  

As a preliminary matter the Board finds that the veteran's 
claims are well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

I.  Bilateral Sensorineural Hearing Loss

Service connection for bilateral sensorineural hearing loss 
was granted by the RO in June 1982, and a noncompensable 
evaluation was assigned, effective February 1982.  This 
decision was based on service medical records that noted 
"problems with hearing as far back as May 1965," and on a 
VA audiological examination report that noted a diagnosis of 
bilateral sensorineural hearing loss secondary to acoustic 
trauma, with an average pure tone threshold of 33 decibels in 
the right ear and 27 decibels in the left ear.  

VA treatment records from May 1995 contained an audiological 
table showing pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
50
75
85
LEFT
20
55
50
70
85

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear, and of 84 percent in the left ear.  
The audiologist noted an impression of moderate to profound 
sensorineural hearing loss in both ears.  

Based on the above findings, the RO, in May 1996, confirmed 
and continued the noncompensable evaluation for bilateral 
hearing loss.  The veteran appealed that decision, and a VA 
audiological examination was performed in February 1998.  On 
this occasion, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
55
60
80
90
LEFT
20
45
55
70
95

The average puretone decibel loss between 1000 to 4000 Hertz 
was noted to be 71 decibels for the right ear, and 66 
decibels for the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and of 78 
percent in the left ear.  The examiner stated that these 
results indicated bilateral moderate to severe sensorineural 
hearing from the mid to high frequencies.  

Based on these findings, the RO, in May 1998, increased the 
evaluation for bilateral sensorineural hearing loss from 
noncompensable to 10 percent, effective August 1995.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

In this respect, disability evaluations of defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability for service-connected defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110.

In this case, the audiometry findings from the May 1995 VA 
treatment records are consistent with Level II hearing in the 
right ear and Level III hearing in the left ear.  Such 
findings do not warrant a 10 percent evaluation under 
38 C.F.R. §§ 4.85, 4.87, Diagnostic Code (DC) 6101.  However, 
the audiometry findings from the May 1996 VA audiological 
examination report are consistent with Level IV hearing in 
both the right and left ears.  Such findings justify a 10 
percent evaluation under DC 6101.  They do not, however, 
justify an evaluation in excess of 10 percent.  

Accordingly, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
bilateral sensorineural hearing loss.  In reaching this 
decision, the Board has considered the history of the 
veteran's hearing loss, as well as the current clinical 
manifestations.  38 C.F.R. §§ 4.1, 4.2.



II.  Lumbosacral Strain

Service connection for chronic lumbosacral strain was granted 
by the RO in June 1982.  This decision was based on service 
medical records that noted complaints of low back pain since 
April 1966, and treatment for lumbar strain with muscle spasm 
in January 1976.  In addition, a VA examination report noted 
complaints of back problems averaging once a year, with acute 
episodes of pain lasting a few days, requiring rest at home.  
The veteran had very slight limitation of motion, with mild 
tenderness of the mid lumbar spine and right sacroiliac 
joint.  Based on these findings, a 10 percent evaluation was 
assigned, effective February 1982.  This evaluation is 
currently in effect.

A March 1996 VA examination report noted no complaints 
regarding the veteran's low back disability.  Flexion of the 
back was to 80 degrees, extension was to 5 degrees, and 
rotation was described as "normal" bilaterally.  X-rays of 
the lumbar spine were noted to reveal hypertrophic spurring 
of the lumbar vertebral bodies with degenerative arthritis of 
articular facets.  Degenerative disc disease was noted at all 
vertebral interspaces.  The impression was advanced 
degenerative arthritis of the lumbar spine, with mild to 
moderate levoscoliosis.  

During his February 1998 VA examination, the veteran 
complained of daily pain and stiffness in the back, worse in 
the morning.  He further complained of daily flare-ups, 
exacerbated by being "up and walking," and by pushing, 
pulling or lifting.  He was unable to lift, pull, or push any 
object over 10-15 lbs.  Flexion was to 70 degrees, extension 
was to 20 degrees, lateral flexion was to 30 degrees 
bilaterally, and rotation was to 30 degrees bilaterally.  The 
examiner stated that there was no evidence of pain on motion, 
no additional limitation of motion or function due to pain, 
fatigue or weakness, and no evidence of muscle spasm or 
tenderness.  

In addition, the examiner noted that there was no fixed 
deformity, kyphosis, scoliosis, or lordosis, the musculature 
of the back was normal, and there were no neurological 
abnormalities.  The examiner's overall diagnosis was 
"moderate degenerative joint disease throughout the thoracic 
and lumbar spine.  These findings are worse when compared to 
the X-rays obtained in March 1996."  The radiologist, noted 
an impression of "moderate degenerative changes throughout 
the . . . lower lumbar spine, not significantly changed since 
[the previous X-rays taken in] March 1996."   

The veteran's chronic lumbosacral strain with degenerative 
joint disease is evaluated under DCs 5003-5292 and 5295.  
Under DC 5003, degenerative arthritis established by X-ray 
will be rated on the basis of limitation of motion.  Under DC 
5292, a 20 percent evaluation is warranted for moderate 
limitation of motion of the lumbar spine, and a 10 percent 
evaluation is warranted for slight limitation of motion.  In 
view of the VA examination reports that noted flexion to 
between 70 and 80 degrees, extension to between 5 and 20 
degrees, lateral flexion noted to be to 30 degrees 
bilaterally on the latest examination, and described as 
"normal" on the earlier examination, and rotation to 30 
degrees bilaterally, the Board finds that the veteran's low 
back disability is not manifested by more than slight 
limitation of motion of the lumbar spine. 

The Board must also consider the rating criteria for 
lumbosacral strain.  Under 38 C.F.R. § 4.72, Code 5295, a 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  A 10 
percent evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  The relevant medical evidence 
does not show muscle spasm on extreme forward bending or loss 
of lateral spine motion, unilateral, in a standing position.  
Therefore, an evaluation in excess of 10 percent is not 
warranted under Code 5295.

There is also clinical and X-ray evidence to show that the 
veteran has degenerative disc disease.  Service connection is 
in effect for lumbosacral strain (Code 5295) and degenerative 
arthritis of the lumbar spine (Code 5003-5292); service 
connection is not currently in effect for disc disease.  
However, even if 38 C.F.R. § 4.71a, Code 5293 is considered, 
there is no medical evidence of more than mild intervertebral 
disc syndrome or sciatic neuropathy.    
In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998), and 
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  However, 
in view of the findings by the VA examiner that there was no 
evidence of pain on motion, and no additional limitation of 
motion or function due to pain, fatigue, or weakness, the 
Board is satisfied that the current 10 percent evaluation is 
appropriate.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a rating in excess of 10 percent for the veteran's 
low back disability must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Left Knee Disability

Service medical records reveal that in October 1971, the 
veteran injured his left knee, and was diagnosed with a 
strain.  A post-service VA examination report noted that the 
veteran could squat and rise without difficulty, he had full 
range of motion of both knees, and no swelling, deformity, or 
tenderness was noted.  Service connection for residuals of a 
twisting injury to the left knee was granted in June 1982.  
The disability was assigned a noncompensable evaluation, 
effective February 1982.  

VA treatment records from January to July 1995 noted that the 
veteran had degenerative joint disease of the left knee, with 
significant medial joint space narrowing, by X-ray.  In 
January 1995, he was noted to have slightly reduced extension 
in the left knee, slight varus, negative drawer sign and 
positive Lachman's sign.  An April 1995 X-ray of the left 
knee revealed marked arthritic changes involving the left 
knee, with nearly complete obliteration of the medial joint 
space and arthritic changes involving all the articular 
surfaces, including sclerosis and osteophyte formation, and 
widening of the intercondylar notch.  A July 1995 entry noted 
that the veteran was very limited by his left knee pain.  
There was varus deformity noted, positive crepitus, flexion 
was to 110 degrees, extension to 5 degrees, and there was 
positive joint line tenderness.  The veteran was considered 
for a total left knee replacement but he was deemed a high 
risk for cardiac complications during surgery and instead was 
treated conservatively with an unloader brace.

A March 1996 VA examination report noted that the veteran's 
left knee was swollen and mildly deformed when compared with 
the right knee.  No effusion or erythema was noted.  There 
was minimal lateral instability and no subluxation noted.  
Flexion was to 75 degrees and extension was to 5 degrees.  X-
rays of the knee revealed degenerative arthritis with loose 
bodies as well as soft tissue ossifications along the medial 
femoral condyle.  The diagnosis was degenerative arthritis of 
the left knee.  

Based on these findings, the RO in decisions in May and July 
1996, granted service connection for traumatic arthritis of 
the left knee and increased the evaluation for the veteran's 
left knee disorder from noncompensable to 20 percent, 
effective January 1995.  

Treatment records from July 1996 noted that, due to pain, the 
veteran could only walk around the house.  He reported "some 
help" from the unloader brace and from non-steroidal anti-
inflammatory drugs.  He had tried many injections into the 
knee but the last shots were only giving several days relief.  
Range of motion of the left knee was as follows: Flexion to 
120 degrees and extension was to 5 degrees, with minimal 
crepitus.  Valgus stress was noted to be 2+ but varus stress 
was normal, although varus deformity was noted.  The 
impression was severe tri-compartment degenerative changes of 
the left knee.

A February 1998 VA examination report noted that the veteran 
complained of constant left knee pain that prevented him from 
sleeping.  He also complained of swelling in the knee.  He 
said that pain was exacerbated by climbing, walking, and 
standing for prolonged periods of time.  He was wearing a 
knee brace.  The examiner noted that there was no dislocation 
or recurrent subluxation, no varus or valgus in the neutral 
position, or with 30 degrees of flexion, no evidence of 
painful motion, and no additional limitation of motion due to 
pain.  There was mild edema, but no tenderness to palpation, 
heat, or abnormal movement was noted.  The examiner commented 
that the veteran did not appear to be functionally limited 
while standing or walking during the examination.  Flexion 
was to 130 degrees, extension was to 0 degrees, and crepitus 
was present.  Drawer's sign, Lachman's test and McMurray's 
test were negative, but Apley's sign was positive.  

Following X-rays of the knee, the radiologist's impression 
was worsening degenerative and/or post traumatic changes in 
the left knee.  The final diagnosis was degenerative joint 
disease of the left knee, changes consistent with post-
traumatic injury, worse when compared to films taken in March 
1996.  

The veteran's residuals of a left knee injury, with traumatic 
arthritis, are evaluated under 38 C.F.R. § 4.71a, Codes 5257 
and 5010-5003-5260, 5261.  Under 5257, a 30 percent 
evaluation is warranted for severe impairment of the knee, 
with recurrent subluxation or lateral instability.  A 20 
percent evaluation is warranted for moderate impairment, and 
a 10 percent rating is warranted for mild impairment.  

The record shows that the veteran wears a left knee brace.  
However, in view of the fact that the medical evidence 
indicates no subluxation or more than minimal instability, 
the Board finds that the evidence indicates that impairment 
of the knee is no more than mild, within the meaning of Code 
5257. 

Also for consideration is the veteran's traumatic arthritis 
of the left knee.  According to VA's General Counsel the 
presence of arthritis and instability in a knee joint 
warrants a separate rating for each of these manifestations. 
VAOPGCPREC 23-97.  Traumatic arthritis is rated as 
degenerative arthritis (38 C.F.R. § 4.71a, Code 5010-5003), 
which in turn is rated on the basis of limitation of motion 
of the joint.  Under DC 5260, a 20 percent evaluation is 
warranted for flexion limited to 30 degrees, and a 10 percent 
rating is warranted for flexion limited to 45 degrees.  Under 
DC 5261, a 20 percent evaluation is warranted for extension 
limited to 15 degrees, and a 10 percent rating is warranted 
for extension limited to 10 degrees.  The veteran is entitled 
to a 10 percent rating for arthritis with painful motion (see 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)) but, in 
view of the medical findings showing flexion to between 75 
and 130 degrees, an evaluation in excess of 10 percent is not 
warranted for limitation of flexion under DC 5260.  
Furthermore, in view of the medical findings showing 
extension to between 0 and 5 degrees, an evaluation in excess 
of 10 percent is not warranted under DC 5261.  Thus, the 
current 20 percent rating contemplates mild impairment of a 
symptomatic knee under 5257 and the painful, slight 
limitation of motion of the knee due to arthritis.  Under 
these circumstances, a rating in excess of 20 percent for the 
veteran's left knee disability is not warranted.   

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998), and 
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  However, 
in view of the VA examiner's findings that there is no 
additional limitation of motion due to pain, and that the 
veteran did not appear to be functionally limited during the 
examination, the Board is satisfied that the current 
evaluation is appropriate.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a rating in excess of 20 percent for a left knee 
disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral sensorineural hearing loss is denied.

Entitlement to an evaluation in excess of 10 percent for 
chronic lumbosacral strain, with advanced degenerative joint 
disease, is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a left knee injury, with traumatic arthritis, is 
denied.


REMAND

The veteran maintains that he suffers from angina, especially 
after moderate labor, with swelling of the lower extremities, 
face and upper body, causing him to be "sick for two to 
three days."  In addition, he states that his cardiologist 
feels that the veteran's heart condition is so severe that he 
should not undergo planned surgery on his knee.  For these 
reasons, he believes that an evaluation in excess of 30 
percent is warranted for arteriosclerotic heart disease.  

The Board notes that by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating disabilities of the 
cardiovascular system, codified at 38 C.F.R. § 4.104.  Where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The May 1996 rating decision 
and the March 1996 and February 1998 VA examinations were 
based on the earlier regulations.  In May 1998, the RO 
discussed the new regulations, but did not evaluate the 
veteran under the new criteria.  To date, the veteran has not 
had the opportunity to be medically evaluated under the 
criteria set forth in the recently finalized regulatory 
changes, and the RO has not had the opportunity to rate the 
veteran's disability using the new medical criteria.  
Therefore additional development is required:

1.  The veteran should be afforded VA 
cardiology examination to determine the 
severity of service-connected 
arteriosclerotic heart disease with 
hypertension, status post myocardial 
infarction.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report complaints and clinical 
findings in detail.  The examiner is 
specifically requested to comment on the 
workload, in metabolic equivalents 
(METs), that results in symptoms that 
include dyspnea, fatigue, angina, 
dizziness or syncope, or other symptoms 
if indeed such symptoms are present.  The 
claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the conduct of the 
requested examination.  

2.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures.

3.  While this case is in remand status, 
the veteran is free to submit additional 
evidence and argument on the issue that 
remains in appellate status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 
(1992). 

If the benefit sought on appeal are not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case, and be afforded the applicable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

